      Case 2:19-cv-01063-LCB-JHE Document 21 Filed 02/23/21 Page 1 of 2                  FILED
                                                                                2021 Feb-23 AM 10:21
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

BRANDON ADAMS,                            )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 2:19-cv-1063-LCB-JHE
                                          )
KAY IVEY, et al.,                         )
                                          )
       Defendants.                        )

                                     ORDER
      On February 1, 2021, U.S. Magistrate Judge John H. England issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

this case be dismissed with prejudice, granting the defendant’s converted motion for

summary judgment. (Doc. 20). Plaintiff has not objected to the Report and

Recommendation.

      If a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). Unchallenged portions of a Magistrate Judge’s report are reviewed for

clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).

      Having reviewed the proposed findings and recommendations for clear error,

the Court concludes that the Magistrate Judge’s Report and Recommendation
     Case 2:19-cv-01063-LCB-JHE Document 21 Filed 02/23/21 Page 2 of 2




(Doc. 20) should be ACCEPTED and hereby ADOPTS it as the findings of the

Court. The case is therefore DISMISSED WITH PREJUDICE.

     The Clerk of Court is DIRECTED to close the case.

     DONE and ORDERED this February 23, 2021.



                                _________________________________
                                LILES C. BURKE
                                UNITED STATES DISTRICT JUDGE




                                     2
